The State of TexasAppellee/s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 11, 2015

                                        No. 04-12-00430-CR

                                      Charles ARRINGTON,
                                             Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR1663
                            Honorable Sharon MacRae, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       Appellant’s Motion for Leave to File Post-Remand Memorandum of Law is GRANTED.
Appellant’s request that this appeal be submitted for oral argument is DENIED.


           It is so ORDERED on the 11th day of March, 2015.


                                                       PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court